ITEMID: 001-78528
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF YEREMENKO v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of P1-1;Pecuniary damage - financial award;Non-pecuniary damage - financial award
JUDGES: Peer Lorenzen
TEXT: 4. The applicant was born in 1941 and resides in the town of Zhovti Vody, Dnipropetrovsk region, Ukraine.
5. On an unspecified date the applicant's late wife instituted proceedings in the Zhovtovodskyy Town Court of Dnipropetrovsk Region against her employer, a State-owned company, the Zhovti Vody Construction Department (Жовтоводське управління будівництва), in order to receive salary arrears and other payments.
6. On 19 March 2001 the court found for the applicant's wife and awarded her 4,346.81 Ukrainian hryvnas (“UAH”) (Рішення Жовтоводського міського суду).
7. On 28 March 2001 the Zhovti Vody Town Bailiffs' Service (Відділ Державної виконавчої служби Жовтоводського міського управління юстиції) initiated the enforcement proceedings. On 28 September 2001 the applicant's wife received UAH 300. On 12 April 2002 she received a further UAH 350. The rest of the awarded amount remains unpaid.
8. On 1 May 2002 the applicant's wife died.
9. On 22 December 2002 the applicant instituted proceedings in the Shevchenkivskyy District Court of Kyiv against the Ministry of Fuel and Energy of Ukraine, claiming the salary arrears due to his late wife and compensation for moral damage.
10. On 1 February 2003 the applicant was recognised as an heir of his late wife.
11. On 11 August 2003 the court found against the applicant on the ground that the company was an independent legal entity for which debts the Ministry was not responsible.
12. By letter of 31 December 2003, the Bailiffs' Service informed the applicant that the enforcement proceedings had been stayed because of the bankruptcy proceedings initiated against the debtor by a decision of 27 December 2001 of the Commercial Court of the Dnipropetrovsk Region. The Bailiffs' Service also stated that, according to the Law on the Introduction of a Moratorium on the Forced Sale of Property, on 26 December 2001 a ban on the forced sale of assets belonging to undertakings in which the State holds at least 25% of the share capital had been introduced.
13. By the decree of 5 October 2004 the Ministry of Fuel and Energy of Ukraine liquidated the debtor company.
14. The relevant domestic law is summarised in the judgment of Romashov v. Ukraine (no. 67534/01, §§ 16-18, 27 July 2004).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
